Title: From George Washington to Henry Knox, 8 September 1791
From: Washington, George
To: Knox, Henry



My dear Sir.
Philadelphia September 8. 1791.

I have heard of the death of your promising Son with great concern, and sincerely condole with you and Mrs Knox on the melancholy occasion.
Parental feelings are too much alive in the moment of these misfortunes to admit the consolations of religion or philosophy; but I am persuaded reason will call one or both of them to your aid as soon as the keenness of your anguish is abated.
He that gave you know has a right to take away—his ways are wise—they are inscrutable, and irresistable. I am ever Your sincere and affectionate friend

G. Washington

